62 N.Y.2d 953 (1984)
John Williams, Doing Business as John Williams Productions, Appellant,
v.
American Home Assurance Company et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 4, 1984.
Decided June 29, 1984.
Steven H. Gifis and Robert J. Poulson, Jr., for appellant.
John M. Speyer and Renee F. Frank for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (97 AD2d 707).